
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.21

EMPLOYMENT AGREEMENT
[Paul Meyer]

        THIS AGREEMENT is made and entered into this 24th day of September 2003,
by and between Shuffle Master, Inc., a Minnesota corporation (the "Company"),
and Paul Meyer (the "Employee"), a resident of the State of Florida.

RECITALS:

        A.    The Company is in the business of developing, manufacturing,
distributing and otherwise commercializing gaming equipment, games, and
operating systems for gaming equipment and related products and services
throughout the United States and in Canada and other countries (the "Business").

        B.    Company and Employee want to create an at-will employment
relationship that protects the Company with appropriate confidentiality and
non-compete covenants, and compensates and rewards the Employee for performing
his obligations for the full term of this contract or such shorter term, as it
may be determined in accordance with the terms and conditions of this Agreement.

        C.    The Company and Employee desire that Employee be employed by the
Company on the terms and conditions of this Agreement.


AGREEMENT


        In consideration of the mutual promises contained herein, Employee and
the Company agree as follows:

        1.     Employment.    The Company hereby employs Employee as its
President, reporting to the Chief Executive Officer and Chairman of the Board of
the Company. Employee shall perform the normal duties of that position. Subject
to the terms and conditions hereof, Employee's full-time employment under this
Agreement with the Company is for a term of two (2)years (the "Term"), beginning
October 27, 2003 (the "Commencement Date"), through October 31, 2005.

        2.     Salary, Bonus and Benefits.

a.Upon execution of this Agreement, Employee shall be paid a sign-on bonus of
Fifteen Thousand Dollars ($15,000.00). From the Commencement Date through
October 31, 2004, Employee shall be paid an annual base salary of Two Hundred
Fifty Thousand Dollars ($250,000.00), paid in the same intervals as other
Employees of the Company. If Employee is employed through October 31, 2004,
Employee will be eligible to receive an executive bonus in accordance with the
terms and conditions of the executive bonus program authorized by the Board of
Directors of the Company (the "Board") for other senior management executives of
the Company for fiscal year 2004, in a range of percentages, but with a target
bonus of 50% of Employee's base salary.

b.During the second year of this Agreement, Employee will receive an annual base
salary of no less than his annual base salary for the first year of this
Agreement, and will also be eligible to participate in an executive bonus
program and/or in an individual performance bonus program as authorized by the
Board.

c.Employee shall receive stock option grants to purchase 100,000 shares of the
Company's common stock applicable for the first year of this Agreement, as
determined by the

1

--------------------------------------------------------------------------------

Company's Board of Directors. Future stock option grants will be at the
discretion of the Board of Directors.

d.The Company agrees to provide Employee with the same benefits it provides the
other members of its senior management executive team. Employee will not,
however, be eligible to participate in the Company's non-executive bonus
program.

e.All stock options granted at any time to Employee shall vest in accordance
with the terms and conditions set forth in the applicable grant by the Board
(i.e., in increments of 25% after each 12 months of continuous employment) and
as determined by the Board, otherwise may be applicable, with any relevant terms
and conditions of the 2002 Stock Option Plan as amended (the "Plan").

f.Employee's salary is set in the expectation that (except for vacation days and
holidays) Employee's full time will be devoted to Employee's duties hereunder.

g.During Employee's employment with the Company, the Company will promptly pay
or reimburse Employee for reasonable travel, entertainment and other expenses
incurred by Employee in the furtherance of or in connection with the performance
of Employee's duties. Such reimbursement will be in accordance with Company
policies in existence from time to time.

h.A relocation reimbursement will be provided in order to allow Employee to move
from Florida to Las Vegas. The relocation expenses, not to exceed $45,000, shall
be for actual closing costs related to the sale of Employee's present home, as
well as the actual, verifiable and reasonable expenses of moving Employee's
household belongings, plus transportation for Employee and his family from
Florida to Las Vegas. If, prior to October 31, 2004, Employee leaves the
Company's employment voluntarily (or is terminated with cause), then Employee
agrees to reimburse the Company for all of the costs of the relocation paid by
the Company. Until Employee's Florida residence sells, the Company will also
cover up to six months of Employee's actual, out of pocket temporary Las Vegas
housing costs (i.e., rent or mortgage payment), or $6,000, whichever is less. In
addition, the Company will "gross-up" the portion of reimbursed relocation
expenses, if any, that are paid to Employee under this paragraph 2(h) if, and
only to the extent that Employee:

i.is taxed on such portion of reimbursed relocation expenses; and

ii.does not otherwise receive a tax deduction benefit or credit in connection
with such portion of reimbursed relocation expenses.


        3.     Outside Services or Consulting.    Employee shall devote
Employee's full professional time and best professional efforts to the Company.
Employee may render other professional or consulting services to other persons
or businesses from time to time during the Term, only if Employee meets all of
the following requirements:

a.The services do not interfere in any manner with the Employee's ability to
fulfill all of his duties and obligations to the Company.

b.The services are not rendered to any business which may compete with the
Company in any area of the Business or do not otherwise violate paragraph 4
hereof.

c.The services do not relate to any products or services, which form part of the
Business.

d.Employee informs and obtains the consent of the Chief Executive Officer of the
Company.

2

--------------------------------------------------------------------------------



        4.     Non-competition.    In consideration of the provisions of this
Agreement, Employee hereby agrees that he shall not, during the term of his
full-time employment and for a period of twelve (12) months thereafter:

a.Directly or indirectly own, manage, operate, participate in, consult with or
work for any business, which is engaged in the Business anywhere in the United
States or Canada.

b.Either alone or in conjunction with any other person, partnership or business,
directly or indirectly, solicit, hire, or divert or attempt to solicit, hire or
divert any of the Employees, independent contractors, or agents of the Company
(or its affiliates or successors) to work for or represent any competitor of the
Company (or its affiliates or successors), or to call upon any of the customers
of the Company (or its affiliates or successors).

c.Directly or indirectly provide any services to any person, company or entity,
which is engaged in the Business anywhere in the United States or Canada.

        5.     Confidentiality; Inventions.

a.Employee shall fully and promptly disclose to the Company all inventions,
discoveries, software and writings that Employee may make, conceive, discover,
develop or reduce to practice either solely or jointly with others during
Employee's employment with the Company, whether or not during usual work hours.
Employee agrees that all such inventions, discoveries, software and writing
shall be and remain the sole and exclusive property of the Company, and Employee
hereby agrees to assign, and hereby assigns all of Employee's right, title and
interest in and to any such inventions, discoveries, software and writings to
the Company. Employee agrees to keep complete records of such inventions,
discoveries, software and writings, which records shall be and remain the sole
property of the Company, and to execute and deliver, either during or after
Employee's employment with the Company, such documents as the Company shall deem
necessary or desirable to obtain such letters patent, utility models, inventor's
certificates, copyrights, trademarks or other appropriate legal rights of the
United States and foreign countries as the Company may, in its sole discretion,
elect, and to vest title thereto in the Company, its successors, assigns, or
nominees.

b."Inventions," as used herein, shall include inventions, discoveries,
improvements, ideas and conceptions, developments and designs, whether or not
patentable, tested, reduced to practice, subject to copyright or other rights or
forms of protection, or relating to data processing, communications, computer
software systems, programs and procedures.

c.Employee understands that all copyrightable work that Employee may create
while employed by the Company is a "work made for hire," and that the Company is
the owner of the copyright therein. Employee hereby assigns all right, title and
interest to the copyright therein to the Company.

d.Employee has no inventions, improvements, discoveries, software or writings
useful to the Company or its subsidiaries or affiliates in the normal course of
business, which were conceived, made or written prior to the date of this
Agreement and which relate to the Business.

e.Employee will not publish or otherwise disclose, either during or after
Employee's employment with the Company, any published or proprietary or
confidential information or secret relating to the Company, the Business, the
Company's operations or the Company's products or services. Employee will not
publish or otherwise disclose proprietary or confidential information of others
to which Employee has had access or obtained knowledge in the course of
Employee's employment with the Company. Upon termination of Employee's
employment with the Company, Employee will not, without the prior written
consent of the

3

--------------------------------------------------------------------------------

Company, retain or take with Employee any drawing, writing or other record in
any form or nature which relates to any of the foregoing.

f.Employee understands that Employee's employment with the Company creates a
relationship of trust and confidence between Employee and the Company. Employee
understands that Employee may encounter information in the performance of
Employee's duties that is confidential to the Company or its customers. For the
Term hereof, and until the information falls into the public domain, Employee
agrees to maintain in confidence all information pertaining to the Business or
the Company to which Employee has access including, but not limited to,
information relating to the Company's products, inventions, trade secrets, know
how, systems, formulas, processes, compositions, customer information and lists,
research projects, data processing and computer software techniques, programs
and systems, costs, sales volume or strategy, pricing, profitability, plans,
marketing strategy, expansion or acquisition or divestiture plans or strategy
and information of similar nature received from others with whom the Company
does business. Employee agrees not to use, communicate or disclose or authorize
any other person to use, communicate or disclose such information orally, in
writing, or by publication, either during Employee's employment with the Company
or thereafter except as expressly authorized in writing by the Company unless
and until such information becomes generally known in the relevant trade to
which it relates without fault on Employee's part, or as required by law.

        6.     Termination or Non-Extension by Company Without Just Cause

a.Employee's employment by the Company is "at will" therefore, subject to the
terms and conditions hereof, and notwithstanding the Term hereof, the Company
may terminate Employee's full-time employment at any time either with or without
just cause. In the event of any termination of Employee's full-time employment
with the Company without just cause, or in the event that Employee's full-time
employment is not extended or renewed beyond the Term on terms at least as
favorable to Employee as Employee is receiving during the last year of the Term,
then Employee will remain bound to the covenants not to compete and
confidentiality obligations of paragraphs 4 and 5 of this Agreement, according
to their terms, and each one of the following shall apply:

i.Employee shall be paid an amount equal to one year of his then annual base
salary paid over a period of twelve (12) months from Employee's termination in
equal monthly installments and at the same intervals as other Employees of the
Company are then being paid their base salaries;

ii.Employee shall continue to receive, during the twelve (12) months from
Employee's termination, all medical insurance and any other benefits or
insurance coverages which Employee would have received had his employment not
been so terminated, or not extended, provided however, if the Employee is not
eligible for said medical insurance, the Company shall pay the COBRA premiums
for continuation coverage during the said twelve (12) month period;

iii.Notwithstanding anything else contained herein to the contrary, during the
12-month period referred to in this paragraph 6, Employee shall remain a
part-time employee of the Company's and, subject to Employee's other
professional duties, shall be available to the Chief Executive Officer of the
Company for telephonic consultation.

4

--------------------------------------------------------------------------------

b.For purposes hereof, any of the following acts or events shall, at Employee's
option, constitute a termination without just cause under this paragraph 6 (but
the following is not the entire list of reasons or events which may constitute a
"termination without just cause"):

i.any material diminution or reduction of Employee's title, position, duties or
responsibilities, except as caused by the acts or omissions of Employee; or

ii.any material breach by Company of this Agreement that is not cured within
thirty (30) days after written notice by Employee of such breach.

c.In the event that, at the end of the Term, the Company elects not to extend or
renew Employee's full-time employment beyond the Term on terms at least
favorably to Employee as Employee is receiving during the last fiscal year of
the Term, then such non-renewal shall be treated as a termination without cause.
In such case, the provisions of paragraphs 6(a)(i) through (iv) shall apply and
Employee shall be bound to the provisions of paragraphs 4 and 5 hereof for the
period of time during which Employee is being paid pursuant to paragraph 6(a).

        7.     Early Termination by Company for Just Cause.    The Company may
terminate Employee for just cause. In the event the Company terminates the
Employee for just cause, the Employee will remain bound under the provisions of
paragraphs 4 and 5, but will not be entitled to any compensation or benefits
following his termination of employment under this Agreement. Termination for
"just cause" shall mean:

a.dishonesty as to a matter which is materially injurious to the Company,

b.the commission of a willful act or omission intended to materially injure the
business of the Company,

c.a violation of any of the material provisions of Sections 4 and/or 5 hereof,
or

d.a determination in good faith by the Board that the Employee has failed to
make a good faith effort to fully perform his duties as assigned by either the
CEO or the Board, which is not remedied by the Employee within thirty (30) days
following the CEO's specific written notice stating such alleged failure from
the Board.

        8.     Voluntary Termination by Employee.

a.In the event Employee voluntarily terminates his employment with the Company,
Employee will remain bound under the provisions of paragraphs 4 and 5 hereof,
but will not be entitled to receive any compensation and benefits following his
termination of employment except for any payments or benefits required by law.

b.Voluntary termination means an intentional termination by the Employee without
good reason and without pressure by the Company; and further, provided that
there was not a material breach of this Agreement by the Company, prior to any
such termination which remains uncured.


        9.     Cooperation with Change in Control.    Employee will reasonably
cooperate with the Company in the event of a Change in Control.

        10.   No Conflicting Agreements.    Employee has the right to enter into
this Agreement, and hereby confirms Employee has no contractual or other
impediments to the performance of Employee's obligations including, without
limitation, any non-competition or similar agreement in favor of any other
person or entity.

        11.   Company Policies.    During the term of Employee's employment,
Employee shall engage in no activity or employment which may conflict with the
interest of the Company, and Employee shall

5

--------------------------------------------------------------------------------


comply with all policies and procedures of the Company including, without
limitation, all policies and procedures pertaining to ethics.

        12.   Independent Covenants.    The covenants and agreements on the part
of the Employee contained in paragraphs 4 and 5 hereof shall be construed as
agreements independent of any other provision in this Agreement; thus, it is
agreed that the relief for any claim or cause of action of the Employee against
the Company, whether predicated on this Agreement or otherwise, shall be
measured in damages and shall not constitute a defense or bar to enforcement by
the Company of those covenants and agreements.

        13.   Injunctive Relief; Attorneys' Fees.    In recognition of the
irreparable harm that a violation by Employee of any of the covenants contained
in either paragraphs 4 or 5 hereof would cause the Company, the Employee agrees
that, in addition to any other relief afforded by law, an injunction (both
temporary and permanent) against such violation or violations may be issued
against him or her and every other person and entity concerned thereby, it being
the understanding of the parties that both damages and an injunction shall be
proper modes of relief and are not to be considered alternative remedies.
Employee consents to the issuance of such injunctive relief without the posting
of a bond or other security. In the event of any such alleged violation, the
losing party agrees to pay the actual damages sustained by the prevailing party
as a result thereof.

        14.   Notice.    Any notice sent by registered mail to the last known
address of the party to whom such notice is to be given shall satisfy the
requirements of notice in this Agreement.

        15.   Entire Agreement.    This Agreement is the entire agreement of the
parties hereto concerning the subject matter hereof and supersedes and replaces
in its entirety any oral or written existing agreements or understandings
between the Company and the Employee relating generally to the same subject
matter. Company and Employee hereby acknowledge that there are no agreements or
understandings of any nature, oral or written, regarding Employee's employment,
apart from this Agreement, and Employee acknowledges that no promises or
agreements not contained in this Agreement have been made or offered by the
Company.

        16.   Severability.    It is agreed and understood by the parties hereto
that if any provision of this Agreement should be determined by an arbitrator or
court to be unenforceable in whole or in part, it shall be deemed modified to
the minimum extent necessary to make it reasonable and enforceable under the
circumstances, and the court shall be authorized by the parties to reform this
Agreement in the least way necessary in order to make it reasonable and
enforceable.

        17.   Governing Law.    This Agreement shall be construed and enforced
in accordance with the laws of the State of Nevada, without giving effect to the
principles of conflicts of laws thereof.

        18.   Heirs, Successors and Assigns.    The terms, conditions,
obligations, agreements and covenants hereof shall extend to, be binding upon,
and inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors, assigns, and/or acquirers, including any
entity which acquires, merges with, or obtain control of the Company.

        19.   Waiver of Breach.    The waiver by either the Company or the
Employee of any breach of any provision of this Agreement shall not operate as
or be deemed a waiver of any subsequent breach by either the Company or the
Employee.

        20.   Dispute Resolution.    Except for the Company's right (either
pursuant to paragraph 13 hereof or otherwise) to injunctive relief to enforce
the provisions of paragraphs 4 and 5 hereof, the exclusive forum for the
resolution of any dispute arising under this Agreement or any question of
interpretation

6

--------------------------------------------------------------------------------


regarding the provisions of this Agreement (other than disputes relative to
paragraphs 4 or 5 hereof) shall be resolved by arbitration. Specifically:

a.Either party may send written notice (the "Dispute Notice") to the other party
that a dispute exists.

b.Upon the sending of such written notice, the parties agree to use their best
endeavors to negotiate a settlement of the Dispute. In this regard, the parties
agree to consult and negotiate with each other in good faith for a period of
thirty (30) days (the "Good Faith Settlement Period"), which time period shall
commence on the date either party sends the Dispute Notice to the other party.

c.If the parties have not resolved the Dispute within such Good Faith Settlement
Period, the Dispute shall be resolved by binding arbitration pursuant to the
Federal Arbitration Act (or any similar state statute which shall apply)
conducted by and under the commercial rules of the American Arbitration
Association or any successor thereof.

d.Either party may institute an arbitration proceeding; provided, however, that
neither party may institute such arbitration proceeding until the expiration of
the Good Faith Settlement Period.

e.Any arbitration proceeding shall be held in Las Vegas, Nevada (or such other
place as both parties agree) and shall be held before a panel of three
arbitrators (or such lesser number as the parties may agree).

f.Any award made by the panel of arbitrators may be confirmed as provided by law
in any Court with appropriate jurisdiction.

        21.   Amendment.    This Agreement may be amended only by a document in
writing signed by both the Employee and an officer of the Company, and no course
of dealing or conduct of the Company shall constitute a waiver of any of the
provisions of this Agreement.

        22.   Fees and Costs.    In any action bought by one party against the
other pursuant to this Agreement or in the event of any dispute over the meaning
of this Agreement, the successful party, in addition to recovering its awarded
damages and other relief, shall be entitled to recover its attorney's fees and
costs from the unsuccessful party.

        23.   D & O Policy.    During Employee's employment with the Company,
the Company shall maintain director and officer liability insurance in
reasonable scope and amounts which insurance will cover Employee.

        24.   Non-Disparagement and Cooperation.

a.During any period of time wherein the Company is paying any base salary to
Employee, whether during the Term hereof or during any time after the
termination or expiration of this Agreement, and for a period of one (1) year
thereafter, Employee shall not disparage or otherwise make any negative comments
about the Company, its policies, products, Employees or management. The Company
may enforce these non-disparagement provisions by resort to injunctive relief as
set forth in paragraph 13, in addition to any other damages that it may be
entitled to under this Agreement or otherwise at law.

b.Employee agrees to fully cooperate with the Company and its affiliates during
the entire scope and duration of any litigation or administrative proceedings
involving any matters with which Employee was involved during Employee's
employment with the Company.

c.In the event Employee is contacted by parties or their legal counsel involved
in litigation adverse to the Company or its affiliates, Employee (i) agrees to
provide notice of such contact

7

--------------------------------------------------------------------------------

as soon as practicable; and (ii) acknowledges that any communication with or in
the presence of legal counsel for the Company (including without limitation the
Company's outside legal counsel, the Company's inside legal counsel, and legal
counsel of each related or affiliated entity of the Company) shall be privileged
to the extent recognized by law and, further, will not do anything to waive such
privilege unless and until a court of competent jurisdiction decides that the
communication is not privileged. In the event the existence or scope of the
privileged communication is subject to legal challenge, then the Company must
either waive the privilege or pursue litigation to protect the privilege at the
Company's sole expense.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day, month and year first above written.
    

EMPLOYER:   EMPLOYEE:
SHUFFLE MASTER, INC.
 
/s/  PAUL MEYER      

--------------------------------------------------------------------------------

PAUL MEYER
By:
 
/s/  MARK L. YOSELOFF      

--------------------------------------------------------------------------------


 
  Its:   Chairman and Chief Executive Officer    

8

--------------------------------------------------------------------------------



QuickLinks


AGREEMENT
